Per Curiam.

We adopt the findings, conclusions, and recommendations of the board. Respondent is hereby suspended from the practice of law for eighteen months, with all eighteen months of the suspension stayed, and respondent is placed on probation. During the eighteen months of probation, relator shall monitor respondent’s law practice, and respondent shall establish and maintain a trust account for client funds. A violation of the conditions of probation may result in the revocation of probation and reinstatement of any stayed suspension. Gov.Bar R. V(9)(E). Costs are taxed to respondent.

Judgment accordingly.

Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., and Lundberg Stratton, J., dissent.
Cook, J., dissents.